Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, 6, 8, 9, 18, and 29-31, drawn to a method for implementing an atmospheric power generation system.
Group II, claim(s) 45-47, 50, 52, 62, and 78-80, drawn to an atmospheric power generation system.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A system in which the electrical energy transporter is lifted into the sky by buoyancy or being lighter than air 
A system in which the electrical energy transporter is lifted into the sky by a pre-prepared aircraft fuel.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 18, 29, 45, 46, 62, and 80
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II, and species A and B, lack unity of invention because even though the inventions of these groups require the technical feature of
a photovoltaic power generator capable of producing (generating) electricity using light energy of the sun in the sky
an electricity storage device connected to the photovoltaic power generator through electrical circuits, capable of storing (accumulating) electricity produced (generated) by the photovoltaic power generator in the sky such that the stored (accumulated) electricity can be transmitted to a designated electrical energy distribution place
an electrical energy transport including the photovoltaic power generator and the electricity storage device and capable of performing an electricity producing/transporting cycle one time or continuously two or more times between the sky and the designated electrical energy distribution place
a designated electrical energy distribution place capable of receiving electrical energy brought by the electrical energy transporter from the sky by producing (generating) and storing photovoltaic electricity, or capable of transmitting the received electrical energy to an electricity consumer
wherein the electrical energy transporter is capable of bringing electrical energy produced (generated) in the sky to the designated electrical energy distribution place by performing the electricity producing/transporting cycle between the sky and the designated energy distribution place
 wherein the electrical energy transporter is capable of being lifted into the sky by buoyancy or being lighter than air, or capable of being lifted into the sky by a pre-prepared aircraft fuel;
(Intended use limitations are given weight to the extent that the prior art structure is capable of performing the intended use. See MPEP § 2111.02, 2112.01 and 2114-2115); this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US PGPub 2019/0296685 to Abraham. That reference teaches
a photovoltaic power generator 102 capable of producing (generating) electricity using light energy of the sun in the sky (Fig. 1, ¶0019; Figs. 5-7, ¶0024-0027, 0030, 0031, detail embodiments of a such a photovoltaic power generator; the following passages confirm that the generator is capable of operation while in the sky)
an electricity storage device 104 connected to the photovoltaic power generator through electrical circuits, capable of storing (accumulating) electricity produced (generated) by the photovoltaic power generator in the sky such that the stored (accumulated) electricity can be transmitted to a designated electrical energy distribution place (the previously cited passages detail these function of device 104; the storage device is not specifically illustrated in the embodiments of Figs. 5-7)
an electrical energy transport 1602, 1802 including the photovoltaic power generator and the electricity storage device (illustrated as 1600, 1800 in Figs. 16, 18) and capable of performing an electricity producing/transporting cycle one time or continuously two or more times between the sky and the designated electrical energy distribution place (¶0052, 0053)
a designated electrical energy distribution place capable of receiving electrical energy brought by the electrical energy transporter from the sky by producing (generating) and storing photovoltaic electricity, or capable of transmitting the received electrical energy to an electricity consumer (Fig. 14, ¶0049 specifically illustrates a location of pylons 1402 which denote the location of a grid to which electrical energy may be transported; ¶0059 describes places such as remote areas, cabins, resorts, or recreational vehicles)
wherein the electrical energy transporter is capable of bringing electrical energy produced (generated) in the sky to the designated electrical energy distribution place by performing the electricity producing/transporting cycle between the sky and the designated energy distribution place (a skilled artisan would understand that the mobile transporters 1602, 1802 are capable of repeatedly performing their function by returning to the electrical energy distribution place)
 wherein the electrical energy transporter is capable of being lifted into the sky by buoyancy or being lighter than air, or capable of being lifted into the sky by a pre-prepared aircraft fuel (the embodiments of transporters 1602, 1802 would be understood to be lifted into the sky by pre-prepared aircraft fuel; ¶0057, 0058 describe lighter than air elements which can be configured as transporters). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726